DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19th, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 19th, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on page 9 that Kaye (U.S. Patent No. 8343168) fails to disclose or fairly suggest first and second lumens having different deflected forces (e.g., a different stiffness or flexibility) and that no correlation has been made as to how differently shaped lumens necessarily equates to lumens having different deflected forces, the Examiner respectfully disagrees. Kaye states that the catheter is made of a single piece of extruded plastic and that the plastic may be a variety of flexible materials (Col. 4, lines 2-6). Different lumen geometries in a flexible tube would lead to a correlation to different deflected forces (claim 1)/flexibilities & stiffnesses (claims 5 & 28), especially if the shape of the lumen contains any sharp/rounded corners or are dumbbell shaped in which the corners/ends serve as fold lines. In the case of sharp corners, a sharper corner is likely to more readily fold along that corner line than a rounded corner. Additionally, factors such as lumen size will also affect lumen flexibility, with a larger lumen generally being more flexible than a smaller lumen. Finally, since Kaye does teach that the shape, size and configuration of either lumen may vary in practice of the invention (Col. 6, lines 46-48), routine experimentation and various experimental design choices (e.g., sharp or rounded corners, etc.) could have been used to arrive at the deflected force of the first lumen being different from the deflected force of the second lumen. Applicant has further clarified this for independent claims 5 and 29, however independent claim 1 is still contains broad description and could result from many different factors or characteristics of the lumen(s). However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations for claims 5 and 28, with claim 1 also rejected despite the differences in scope of the limitations.  
In response to applicant’s arguments on pages 9-10 that a needle’s gauge has no bearing on said needles tip being deflected towards a center of its axis and that the gauge of the needle does not refer to deflection, the Examiner respectfully disagrees. Based on Hamilton’s Needle Point Style 2, annotated below and interpreted based off o Applicant’s Figs. 7 & 8:


    PNG
    media_image1.png
    263
    1049
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    679
    media_image2.png
    Greyscale

it shows that needle gauge is related to needle deflection such that the deflection of the “Needle Point Style 2” is approximately half of the needle’s gauge (so roughly equal to the radius of the needle, see the dotted line on the annotated figure from Hamilton, above). Hamilton’s needle gauge chart (https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-gauge-chart) shows that the diameters of 23- and 28-gauge needles (gauge stated by Palfi (U.S. Patent Application Publication No. 20120295960)) are 0.642 mm and 0.362 mm (0.025 inch and 0.014 inch), respectively, for which their “Needle Point Style 2” needles would have deflections of 0.0125 inch and 0.007 inch, respectively, which overlaps with the claimed range of “between 0.001 inch and 0.1 inch” of claim 29. Additionally, their other needles’ diameters range from 0.159 mm (34 gauge) to 3.404 mm (10 gauge), which converts to 0.00626 inch to 0.134 inch, for which their “Needle Point Style 2” needles would have deflections in the range from 0.00313 inch to 0.0067 inch, which also overlaps with the claimed range of “between 0.001 inch and 0.1 inch” of claim 29. Using the disclosed deflection distance as shown in the instant application’s Figs. 7 & 8, and the example of a Hamilton 24-gauge needle with an outer diameter of 0.566 mm, the radius or approximate deflection distance would be 0.283 mm which converts to 0.0111 inches, which is within the narrower range (0.0016 inch to 0.0114 inch) stated in claim 30. Therefore, this argument is not persuasive and the Examiner maintains that Hamilton discloses that needles being available in different gauges would ensure that a tip of a needle has a deflection towards a center axis of the needle between 0.001 inch and 0.1 inch and discloses the limitations of claims 1 & 28-30. 
	In regards to applicant's argument on page 11 that Bunce (WO 2004/107984) fails to remedy the deficiencies of Kaye & Palfi for claim 28, the Examiner respectfully disagrees on the grounds laid out above for independent claim 28, in which the rejection for claim 28 is maintained and therefore the rejection for claim 31 is also maintained. 
In response to applicant’s arguments on pages 11-12 that claim 1 is patentably distinct over the proposed combination of references and that since claims 2-4 depend directly or indirectly from independent claim 1, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations for claims 1, 5 and 28 and therefore the rejections for claims 2-4 (now 3-4), have been updated. 

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5, line 10: “the needle” should read --wherein the needle--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Secrest (U.S. Patent No. 7691110, previously cited) in view of Palfi et al. (U.S. Patent Application Number 2012/0295960, previously cited) and Belson (U.S. Patent Application Number 2006/0235458). 
Regarding claim 1, Secrest discloses a medical device (snare injection device 10) for performing an endoscopic procedure through an endoscope (Col. 2, lines 64-65), the device comprising: 
a catheter (elongated dual lumen 12) having a needle lumen (second channel 16, Figs. 3-5 with needle 36 disposed within) and a snare lumen (second channel 16; Col. 4, lines 30-31); 
a needle system (needle 36 & actuator tube 32) including a needle (needle 36) and an actuator tube (actuator tube 32); and 
a base (base 30) disposed at a proximal end of the catheter (see Fig. 1), 
wherein the needle is connected to a distal end of the actuator tube (Col. 3, lines 36-37),
wherein the actuator tube is inserted through the base and the needle lumen (Col. 3, lines 26-27); 
wherein a distal end of the catheter and a distal end of the needle lumen are even (see Figs. 3-4); 
wherein a stopper (narrowed portion 71) is disposed at the distal end of the catheter and within the needle lumen (see Figs. 3 & 4); 
wherein the needle includes a stop (needle stop 37) formed thereon; 
wherein the stop engages the stopper within the needle lumen to limit the needle from extending beyond a predetermined distance out of the distal end of the needle lumen (Col. 4, lines 1-3 & 6-10), 
wherein the stop and the needle are made of a unitary construction (see Figs. 3-4; Col. 4, lines 7-10: where if the needle stop moves with the needle and prevents the needle from extending past a certain point, the relationship between the stop and the needle is seen as being of unitary construction) 
but Secrest fails to disclose: 
wherein a tip of the needle is deflected towards a center axis of the needle.  
However, Palfi, in a device utilizing a needle for injections, discloses wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non-coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 below).

    PNG
    media_image3.png
    327
    1204
    media_image3.png
    Greyscale

Hamilton Figure 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Secrest to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
But Secrest in view of Palfi fail to disclose wherein a deflected force of the needle lumen is greater than a deflected force of the snare lumen. 
However, Belson, in a device utilizing a multi-lumen construction, discloses wherein a deflected force of the needle lumen is greater than a deflected force of the snare lumen (Fig. 2A; wherein the naming of the lumens is arbitrary; [0056]: all or a part of the instrument 10 may be made from any biocompatible material including, but not limited to, stainless steel and any of its alloys; titanium alloys, e.g., nickel-titanium alloys; other shape memory alloys; tantalum; polymers, e.g., polyethylene and copolymers thereof, polyethylene terephthalate or copolymers thereof, nylon, silicone, polyurethanes, fluoropolymers, poly(vinylchloride), electroactive polymers and combinations thereof; [0058]: In other embodiments, the external working channel may be formed from a metal. In still other embodiments, the expandable working channel can be made from an inelastic polymer, such as PVC, acrylic, polycarbonate, polyethylene terephthalate or other thermoplastic polyesters; [0059]: the external channel is formed from an elastomeric material that is a elastomeric material; where the needle lumen is lumen 13 of instrument 10 and the snare lumen is the working channel 15, such that the deflected force of a stainless steel needle lumen would be greater than a deflected force of an elastomeric snare lumen). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the lumen deflection forces of Secrest in view of Palfi to those of Belson for the purpose of enabling the working channel to be collapsible and allowing for instruments to be more readily inserted and advanced along the channel lumen (Belson: [0065], [0059]). 
Regarding claim 3, Secrest in view of Palfi and Belson disclose wherein the deflected force of the needle lumen is about 1-3 times as strong as the snare lumen (in the listed possible materials for either channel in Belson, there would be several combinations that would yield a needle lumen that is about 1-3 times as strong as the snare lumen; additionally, routine experimentation with various materials/lumen thicknesses could be used to arrive at the claimed deflection force difference).  
Regarding claim 4, Secrest in view of Palfi and Belson disclose wherein the deflected force of the needle lumen is about 1.7 times as strong as the snare lumen (in the listed possible materials for either channel in Belson, there would be several combinations that would yield a needle lumen that is about 1.7 times as strong as the snare lumen; additionally, routine experimentation with various materials/lumen thicknesses could be used to arrive at the claimed deflection force difference).  

Claims 5-11, 14, 17-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (U.S. Patent No. 8343168, previously cited) in view of Secrest (U.S. Patent No. 7691110, previously cited) and Belson (U.S. Patent Application Number 2006/0235458).
Regarding claim 5, Kaye discloses a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: 
a catheter (Col. 3, lines 63-65; Fig. 2, element 12) having a needle lumen (needle lumen 102) and a snare lumen (snare lumen 10); 
a needle system (Fig. 4, element 36) including a needle and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and 
a base disposed at a proximal end of the catheter (Fig. 1, element 30), 
wherein the actuator tube is inserted through the base and the needle lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13), 
wherein the needle system further comprises a needle housing member, positioned between the needle and the needle lumen when the needle is in a stored position (Fig. 4, 14, element 80), wherein the needle housing member has a predetermined length so that the needle is disposed within the needle housing member when the needle is at the stored position (Col. 4, lines 12-13, Col. 5, lines 11-16), wherein the needle housing member has a continuous inner surface and prevents the needle from penetrating the needle lumen (Col. 5, lines 11-16), and 
wherein the needle system further includes a stop, sized and arranged on the needle to prevent the needle from deploying beyond a predetermined distance or from falling out of the needle lumen (Col. 5, lines 2-4 & Col. 7, lines 33-38; Fig. 3, element 70), and wherein the stop and the needle are made of a unitary construction (Col. 5, lines 8-9).
Kaye fails to disclose wherein a distal end of the needle housing member does not extend beyond a distal end of the needle lumen.
However, Secrest, in an analogous device, discloses wherein a distal end of the needle housing member does not extend beyond a distal end of the first lumen (Fig. 3, elements 70, 71; see Annotated Secrest Figure 2 below).

    PNG
    media_image4.png
    125
    407
    media_image4.png
    Greyscale

Annotated Secrest Figure 2
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
But Kaye in view of Secrest fail to disclose wherein the snare lumen is flexible and the needle lumen is stiff.
However, Belson, in a device utilizing a multi-lumen construction, discloses wherein the needle lumen is stiff and the snare lumen is flexible (Fig. 2A; wherein the naming of the lumens is arbitrary, each lumen would be capable of accommodating a needle/snare; [0056]: all or a part of the instrument 10 may be made from any biocompatible material including, but not limited to, stainless steel and any of its alloys; titanium alloys, e.g., nickel-titanium alloys; other shape memory alloys; tantalum; polymers, e.g., polyethylene and copolymers thereof, polyethylene terephthalate or copolymers thereof, nylon, silicone, polyurethanes, fluoropolymers, poly(vinylchloride), electroactive polymers and combinations thereof; [0058]: In other embodiments, the external working channel may be formed from a metal. In still other embodiments, the expandable working channel can be made from an inelastic polymer, such as PVC, acrylic, polycarbonate, polyethylene terephthalate or other thermoplastic polyesters; [0059]: the external channel is formed from an elastomeric material that is a elastomeric material; where the needle lumen is lumen 13 of instrument 10 and the snare lumen is the working channel 15, such that a stainless steel needle lumen would be stiff and an elastomeric snare lumen would be flexible). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the lumen stiffnesses of Kaye in view of Secrest to those of Belson for the purpose of enabling the working channel to be collapsible and allowing for instruments to be more readily inserted and advanced along the channel lumen (Belson: [0065], [0059]).
Regarding claim 6, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye fails to disclose wherein a distal end of the needle housing member is tapered.
Secrest further discloses wherein a distal end of the needle housing member is tapered ((Col. 3, lines 44-46; Col. 4, lines 2-3; Fig. 3; see Annotated Secrest Figure 2 above).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 7, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye fails to disclose wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter.
Secrest further discloses wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter (Col. 4, lines 1-3; Fig. 3, 4, elements 37, 70, 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter as taught by Secrest in order to ensure that the needle was not able to puncture too far into the tissue thus increasing the safety of the use of the device.
Regarding claim 8, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye fails to disclose wherein the distal end of the needle housing member and the distal end of the needle lumen are even.
Secrest further discloses wherein the distal end of the needle housing member and the distal end of the needle lumen are even (Fig. 3, element 71).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the needle housing member is disposed in place by being heat shrunk, press fit, or bonded (Col. 5, lines 16-18).
Regarding claim 10, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the needle housing member comprises barbs or ribbed sections against the needle lumen to hold the housing member in place (Col. 5, lines 19-21).
Regarding claim 11, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the housing member is non-conductive (Col. 5, lines 21-23).
Regarding claim 14, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the stopper comprises a hypotube (Fig. 3, element 70).
Regarding claim 17, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the actuator tube is selectively manipulated by movement of a hollow knob (Fig. 1, elements 32, 34), wherein the knob is fixed to a proximal end of the actuator tube (Col. 4, lines 24-26).
Regarding claim 18, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the catheter further comprises a covering tube, and where the needle and snare lumens are disposed through the covering tube (Col. 3, lines 64-66; Fig. 1, element 12).
Regarding claim 19, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the catheter is a single piece of extruded plastic (Col. 4, lines 2-3).
Regarding claim 24, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses a snare system for resecting the targeted tissue (Fig. 1, element 60), wherein the snare system comprises a snare, and an actuating cable, wherein the cable is inserted through the snare lumen (Col. 4, lines 30-35; Fig. 1, elements 54, 60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and Belson, and in further view of Hill (U.S. Patent Application Publication No. 2002/0183720, previously cited).
Regarding claim 20, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye, Secrest and Belson fail to disclose wherein a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK).
Hill, in a similar field of endeavor, discloses wherein a proximal portion of the actuator tube is made of a steel ([0031]), and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye, Secrest and Belson to where a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) as taught by Hill in order to improve the rigidity of the proximal end and improve the flexibility of the distal end.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and Belson, and in further view of Kaye.
Regarding claim 21, the combination of Kaye and Secrest discloses all the elements of the claimed invention as stated above.
Kaye does not explicitly state wherein at least a portion of the actuator tube has an outer diameter of at least about 0.035 inch.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch, and Kaye does teach that the shape, size, and configuration of either lumen is variable. Different lumen geometries would lead to different outer diameters of the actuation tube in order to ensure that the fit of the needle within the tube was optimal for use of the device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch as suggested by Kaye in order to provide an optimal fit between the needle, actuator tube, and first lumen.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and Belson, and in further view of Palfi et al. (U.S. Patent Application Number 2012/0295960, previously cited)
Regarding claim 23, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye further discloses wherein the needle comprises a tip (Fig. 4, element 36).
But Kaye in view of Secrest and Belson fail to disclose wherein a tip of the needle is deflected towards a center axis of the needle. 
However, Palfi, in a device utilizing a needle for injections, discloses wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non-coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye in view of Secrest and Belson to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and Belson, and in further view of Nakao (U.S. Patent Application Publication No. 2007/0016225, previously cited).
Regarding claim 25, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye, Secrest and Belson fail to disclose wherein the snare is a cold snare for cold resection.
Nakao, in a similar field of endeavor, discloses wherein the snare is a cold snare for cold resection ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye, Secrest and Belson to where the snare is a cold snare for cold resection as taught by Nakao in order to cut small polyps vascularized by only capillaries, as suggested by Nakao.
Regarding claim 26, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye, Secrest and Belson fail to disclose wherein the snare is a hot snare for hot resection.
Nakao discloses wherein the snare is a hot snare for hot resection ([0015], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye, Secrest and Belson to where the snare is a hot snare for hot resection as taught by Nakao in order to cut larger polyps with more significant vascularization to avoid the chance of hemorrhages, as suggested by Nakao.
Regarding claim 27, the combination of Kaye, Secrest and Belson discloses all the elements of the claimed invention as stated above.
Kaye, Secrest and Belson fail to disclose a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the snare lumen.
Nakao discloses a retrieval system for retrieving a foreign object within a body (Fig. 13), wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the snare lumen (Fig. 13, elements 894, 906, 912).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye, Secrest and Belson with a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the snare lumen as taught by Nakao in order to properly remove and dispose of the tissue debris that was cut off during use of the device.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (U.S. Patent No. 8343168, previously cited) in view of Palfi (U.S. Patent Application Publication No. 2012/0295960, previously cited) and Belson (U.S. Patent Application Number 2006/0235458).
Regarding claim 28, Kaye discloses a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: 
a catheter (Col. 3, lines 63-65; Fig. 2, element 12) having a needle lumen (needle lumen 102) and a snare lumen (snare lumen 104); 
a needle system (Fig. 4, element 36) including a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and 
a base disposed at a proximal end of the catheter (Fig. 1, element 30), 
wherein the actuator tube is inserted through the base and the needle lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13, Col. 5, lines 11-16), wherein the needle comprises a tip (Fig. 4, element 36), and 
wherein the needle system further comprises a stop, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the needle lumen (Col. 5, lines 2-4; Fig. 3, element 70), and wherein the stop and the needle are made of a unitary construction (Col. 5, lines 8-9).
Kaye fails to disclose wherein a tip of the needle is deflected towards a center axis of the needle.
However, Palfi, in a device utilizing a needle for injections, discloses wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non-coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle. 
But Kaye in view of Palfi fail to disclose wherein the needle lumen is stiff and the snare lumen is flexible. 
However, Belson, in a device utilizing a multi-lumen construction, discloses wherein wherein the needle lumen is stiff and the snare lumen is flexible (Fig. 2A; wherein the naming of the lumens is arbitrary; [0056]: all or a part of the instrument 10 may be made from any biocompatible material including, but not limited to, stainless steel and any of its alloys; titanium alloys, e.g., nickel-titanium alloys; other shape memory alloys; tantalum; polymers, e.g., polyethylene and copolymers thereof, polyethylene terephthalate or copolymers thereof, nylon, silicone, polyurethanes, fluoropolymers, poly(vinylchloride), electroactive polymers and combinations thereof; [0058]: In other embodiments, the external working channel may be formed from a metal. In still other embodiments, the expandable working channel can be made from an inelastic polymer, such as PVC, acrylic, polycarbonate, polyethylene terephthalate or other thermoplastic polyesters; [0059]: the external channel is formed from an elastomeric material that is a elastomeric material; where the needle lumen is lumen 13 of instrument 10 and the snare lumen is the working channel 15, such that a stainless steel needle lumen would be stiff and an elastomeric snare lumen would be flexible). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the lumen stiffnesses of Kaye in view of Palfi to those of Belson for the purpose of enabling the working channel to be collapsible and allowing for instruments to be more readily inserted and advanced along the channel lumen (Belson: [0065], [0059]).
Regarding claim 29, the combination of Kaye, Palfi and Belson discloses all the elements of the claimed invention as stated above.
Kaye fails to disclose wherein a deflection of the needle is between 0.001 inch and 0.1 inch.
Palfi, in a device utilizing a needle for injections, discloses using a point two style beveled non-coring needle ([0194]). Palfi only discloses using a Hamilton syringe with 23- or 28-gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in gauges 34-10: https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style). This gauge range would ensure for a needle deflection between 0.001-0.1 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.001 inch and 0.1 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 30, the combination of Kaye, Palfi and Belson discloses all the elements of the claimed invention as stated above.
Kaye fails to disclose wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch.
Palfi, in a device utilizing a needle for injections, discloses using a point two style beveled non-coring needle ([0194]). Palfi only discloses using a Hamilton syringe with 23- or 28-gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in gauges 34-10: https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style). This gauge range would ensure for a needle deflection between 0.0016 -0.0114 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Palfi and Belson, and in further view of Bunce (WO 2004/107984, previously cited).
Regarding claim 31, the combination of Kaye, Palfi and Belson discloses all the elements of the claimed invention as stated above.
Kaye in view of Palfi and Belson fail to disclose wherein the needle is a two-point deflected needle.
Bunce, in a similar field of endeavor, discloses wherein the needle is a two-point deflected needle (Page 4, lines 18-19; Fig. 2, element 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein the needle is a two-point deflected needle as taught by Bunce in order to prevent any unwanted displacement of tissue during treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794